EXHIBIT 10.149
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
WHEREAS, Gemini Master Fund, Ltd ("Gemini") entered into certain agreements with
Advanced Cell Technology, Inc. ("Advanced Cell") entitling Gemini to receive
common stock purchase warrants exercisable into shares of Advanced Cell common
stock (the "Warrants"); and
 
WHEREAS, Advanced Cell and Gemini have been unable to agree upon the proper
number of shares of common stock to be issued upon exercise of the Warrants; and
 
WHEREAS, the parties are now desirous of resolving their differences;
 
IT IS HEREBY AGREED, by and between the parties hereto, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, as
of the 11th day of February 2011, as follows:
 
1.     Upon execution of this Settlement Agreement:
 
A.Advanced Cell shall deliver to Gemini an aggregate of 20,000,000 shares of
Advanced Cell common stock (the "Shares"), issuable upon cashless exercise of
all Warrants issued by Advanced Cell to Gemini. This Agreement hereby
constitutes such cashless exercise by Gemini, and the Company agrees that no
further notices or actions by Gemini are required. The Company represents and
warrants that all the Shares are freely tradable and without restriction
pursuant to Rule 144. All the Shares shall be electronically delivered to the
following account of Gemini by DWAC within 48 hours following the date hereof:
 
DTC: Jeffries & Co., Inc.
DTC # 0019
Account Name: Gemini Master Fund, Ltd.
Account Number: 66270252
 
Such delivery of Shares shall be a condition subsequent to this Agreement taking
effect, such that if such Shares are not timely delivered this Agreement shall
become null and void as if it were never entered into.
 
 
1

--------------------------------------------------------------------------------

 
 
B.All other agreements between the parties hereto, including any agreements
between Advanced Cell and any entity controlled by Gemini or their principals,
are hereby deemed cancelled, null and void, and of no force or effect.
 
2.    Gemini represents and warrants that (i) neither they, nor any of their
affiliates hold Warrants, promissory notes or other instruments entitling them
to the delivery of shares or money from Advanced Cell; and (ii) they have not
assigned any Warrants or promissory notes previously issued to them by Advanced
Cell.
 
3.    Advanced Cell represents and warrants that (i) this Agreement is a binding
corporate obligation duly approved by their Boards of Directors, or appropriate
corporate officers.
 
4.    Publicity, Confidentiality. No party hereto, nor any of his or its
respective Affiliates (as such term is defined in Rule 405 under the Securities
Act of 1933, as amended) or representatives, shall issue any other press release
or other publicly available document or make any public statement, grant any
interviews with the press or any other persons, or otherwise make any public
statements concerning this Agreement. Notwithstanding any provisions of this
Agreement to the contrary, no provision of this Agreement shall prohibit any
party from (a) filing any documents or making any disclosures required by the
Securities and Exchange Commission (the "SEC"), applicable state securities
agencies or upon advice of counsel rendered to Advanced Cell in good faith or
making any other public disclosure required by the federal or state securities
law, provided that the content of any document so filed does not violate any of
the other terms and conditions of this Agreement unless such content constitutes
disclosure required by any securities laws or rules or regulations promulgated
from time to time by the SEC or applicable state securities agencies, (b) filing
any documents or disclosing any information required to be filed or disclosed
pursuant to the Internal Revenue Code of 1986, as amended, the rules and
regulations thereunder, any applicable state or local tax code, or the rules and
regulations under such state or local code, (c) responding to any legal subpoena
or other judicially enforceable written request from any court or governmental
agency of competent jurisdiction and testifying truthfully pursuant to such
subpoena or other request, (d) enforcing any rights of such party under this
Agreement, (e) communication with counsel, accountants, auditors, brokers,
consultants, advisors and other service providers who have a reasonable need to
know the contents of this Agreement, or (f) communication with actual or
prospective investors about the settlement in a non-disparaging manner.
 
In the event that a party is requested or required by law, rule, regulation,
legal, judicial or regulatory proceeding, governmental or similar authority or
by the rules of any recognized stock ' exchange or self-regulatory agency to
disclose any information prohibited from being disclosed hereunder, such party
agrees that it shall promptly notify the other party in writing of the
existence, terms and circumstances of any such request or requirement (unless
such notice is prohibited by law, rule, regulation or the body, if any, making
the request) so that the non-disclosing party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement.
 
If this Agreement constitutes material non-public information concerning the
Company, then the Company shall publicly disclose the material terms of this
Agreement and file a Form 8­K with respect to the transactions contemplated
hereby within one day following the date hereof. Any failure to file such 8-K
and make such public disclosure shall mean that this Agreement does not so
constitute material non-public information.
 
 
2

--------------------------------------------------------------------------------

 
5.           Advanced Cell's Release. Advanced Cell hereby irrevocably, fully,
and finally, without further word, deed, action, execution, or further
documentation, releases and discharges Gemini, their past and present officers,
directors, employees, managers, and representatives ("Gemini Releasees"), from
any and all actions, causes of action, suits, debts, accounts, covenants,
contracts, agreements, promises, damages, judgments, claims, and demands
whatsoever, in law or equity, known or unknown which it, its successors and
assigns now have or hereinafter may have against Gemini Releasees, from the
beginning of time up to and including the date of this Agreement, PROVIDED,
HOWEVER, that nothing in this release shall limit or affect Advanced Cell's
rights to enforce this Agreement.
 
6.   Gemini's Release. Gemini hereby irrevocably, fully, and finally, without
further word, deed, action, execution, or further documentation, release and
discharge Advanced Cell and its past and present officers, directors, employees,
managers, heirs, and representatives ("Advanced Cell's Releasees"), from any and
all actions, causes of action, suits, debts, accounts, covenants, contracts,
agreements, promises, damages, judgments, claims, and demands whatsoever, in law
or equity, known or unknown which they, their successors and assigns now have or
hereinafter may have against the Advanced Cell's Releasees, from the beginning
of time up to and including the date of this Agreement, PROVIDED, HOWEVER, that
nothing in this release shall limit or affect Gemini's rights to enforce this
Agreement or their rights to the Shares.
 
7.   Waiver of Rights Under California Civil Code § 1542. Each of the Parties
hereby expressly acknowledges that he or it is familiar with the provisions of
Section 1542 of the California Civil code, which provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of
executing the release, which if know by him or her must have materially affected
his or her settlement with the debtor.
 
BEING AWARE OF THIS STATUTE, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
EXPRESSLY AND KNOWINGLY WAIVES AND RELINQUISHES ANY RIGHTS HE OR IT MAY HAVE
UNDER THIS STATUTE, AS WELL AS UNDER ANY OTHER STATUTE OR PRINCIPAL OF LAW OR
EQUITY OF THE SAME OR SIMILAR EFFECT IN FORCE ANYWHERE IN THE WORLD, WITH REGARD
TO THE RELEASES SET FORTH IN THIS AGREEMENT, AND HEREBY AGREES THAT NO SUCH
STATUTE OR PRINCIPLE OF LAW OR EQUITY IN FORCE ANYWHERE IN THE WORLD, INCLUDING
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, SHALL AFFECT THE VALIDITY OR SCOPE OR
ANY OTHER ASPECT OF THE RELEASES SET FORTH IN THIS AGREEMENT.
 
8.   Attorney Advice. Each of the Parties warrant and represent that in
executing this Agreement, such Party has relied on legal advice from the
attorney of its choice, that the terms of this Settlement Agreement and Mutual
Release and its consequences have been completely read and explained to such
Party by that attorney, and that such Party fully understands the terms of this
Agreement.
 
9.     No Representations. Each of the Parties acknowledge and represent that,
in executing this Agreement, such Party has not relied on any inducements,
promises, or representations made by any Party or any party representing or
serving such Party, unless expressly set forth in a written agreement.
 
10.   Disputed Claim. This Agreement pertains to a disputed claim and does not
constitute an admission of liability or wrongdoing by any Party for any purpose.
 
11.   Assignment. The Parties represent and warrant that it/they are the sole
and lawful owner of all right, title and interest in and to every claim and
other matter which each purports to release herein, and that it has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person, firm, association, corporation or other entity, any right, title or
interest in any such claim or other matter. In the event that such
representation is false, and any such claim or matter is asserted against any
party hereto (and/or the successor of such party) by any party or entity who is
the assignee or transferee of such claim or matter, the Party shall fully
indemnify, defend and hold harmless the party against who such claim or matter
is asserted (and its successors) from and against such claim or matter and from
all actual costs, demands, fees, expenses, liabilities, and damages which that
party (and/or its successors) incurs as a result of the assertion of such claim
or matter. It is the intention of the Parties that this indemnity does not
require payment as a condition precedent to recovery by a party under this
indemnity.
 
12.             Authority to Bind Parties. Each party executing this Agreement
represents and warrants to the other parties that the individual executing this
Agreement on behalf of each party has the power and authority to execute this
Agreement and to bind the party to the terms and conditions of this Agreement by
executing this Agreement.
 
13.             Survival of Warranties. The representations and warranties
contained in this Agreement are deemed to and do survive the execution hereof.
 
14.             Modifications. This Agreement may not be amended, canceled,
revoked or otherwise modified except by written agreement subscribed by all of
the parties to be charged with such modification.
 
15.             Agreement Binding on Successors. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
partners, employees, agents, servants, heirs, administrators, executors,
successors, representatives and assigns. The parties agree to execute all
documents necessary to effectuate this transaction.
 
  16.       Attorney's Fees. All parties hereto agree to pay their own costs and
attorneys' fees except as follows:
 
A. In the event of any action, suit or other proceeding instituted to remedy,
prevent or obtain relief from a breach of this Agreement, arising out of a
breach of this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing party shall recover all of such party's attorneys'
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom. It being agreed and
understood that no right is granted hereby to recover any fees or costs for any
legal actions taken prior to the date of this Agreement.
 
B. As used herein, attorneys' fees shall be deemed to mean the full and actual
costs of any legal services actually performed in connection with the matters
involved, calculated on the basis of the usual fee charged by the attorneys
performing such services.
 
 
3

--------------------------------------------------------------------------------

 
 
  17.       Notices. All notices shall be sent by overnight courier and by
e-mail to the
 
 
addresses designated below and shall be deemed received on the date of
transmission.
 
  If to Gemini:
Gemini Master Fund Ltd.
do Gemini Strategies, LLC
135 Liverpool Drive, Suite C
Cardiff, CA 92007
(760) 697-1119
E-mail: steve@geministrategies.com
 
 
 with a copy to:
 
Thomas J. Fleming
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower 65 East 55th Street New York, NY 10022
(212) 451-2300
tfleming@olshanlaw.com
 
 
      If to Advanced Cell: 
 
Mr. Gary Rabin
Interim CEO
Advanced Cell Technology, Inc. 1510 11th Street
Santa Monica, CA 290401
(310) 756-1212
grabin@advancedcell.com

     
      with a copy to:
 
Thomas A. Rose
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
(212) 930-9700
trose@srff.corn

 
 
18.            Governing Law; Forum. This Agreement shall be governed by the
laws of the State of New York, without regard to its conflicts of laws
principles. All parties consent to the exclusive jurisdiction of the federal or
state courts located in New York County, New York in connection with any dispute
relating to this Agreement and agree that any lawsuits or actions relating to
such disputes shall be commenced and maintained exclusively in the state or
federal courts located in New York County, New York; all parties further agree
to accept service of process by overnight courier in any such suit, to waive any
defense based upon an inconvenient forum, and to waive any right to a trial by
jury.
 
19.            Severability. Should any provision of this Agreement be declared
or be determined by any court of competent jurisdiction or tribunal to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be effected thereby and said illegal or invalid part, term or
provision shall be severed and deemed not to be a part of this Agreement.
 
20.            Counterparts and Facsimile Execution. This Agreement may be
executed in one or more counterparts or by facsimile, each of which when
executed and delivered shall be an original, and all of which when executed
shall constitute one and the same instrument.
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.
 

 
GEMINI MASTER FUND, LTD
By: GEMINI STRATEGIES LLC, as
investment manager
         
 
By:
/s/ Steven Winters       Name: Steven Winters       Title: Managing Member      
   

  ADVANCED CELL TECHNOLOGY, INC.            
By:
/s/ Gary Rabin          Name: Gary Rabin       Title: CEO          

 
 
5